Citation Nr: 0905997	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  03-29 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
schizoaffective disorder and bipolar disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an undiagnosed 
illness resulting from service in the Persian Gulf War, to 
include chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to June 
1990 and from December 1990 to July 1991, including service 
in Kuwait from March 15, 1991 to June 19, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Muskogee, Oklahoma Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD, tinnitus, and Gulf War illness.  The RO specifically 
denied service connection for chronic fatigue syndrome due to 
undiagnosed illness in a June 2004 rating decision.


FINDINGS OF FACT

1.  The objective medical evidence of record has shown that a 
psychiatric disorder, to include PTSD, schizoaffective 
disorder and bipolar disorder, is causally related to his 
active service.

2.  Tinnitus did not originate in service and it is not 
related to any incident during active service.

3.  An undiagnosed illness resulting from service in the 
Persian Gulf War, to include chronic fatigue syndrome, did 
not originate in service and it is not related to any 
incident during active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a psychiatric disorder, to include PTSD, schizoaffective 
disorder and bipolar disorder, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 

3.  The criteria for the establishment of service connection 
for an undiagnosed illness resulting from service in the 
Persian Gulf War, to include chronic fatigue syndrome, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran was 
provided notice of the VCAA in August 2002, prior to the 
initial adjudication of his claims in the November 2002 
rating decision at issue.  Additional VCAA letters were sent 
to the Veteran in December 2003 and June 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
June 2006 and September 2008, pertaining to the downstream 
disability rating and effective date elements of his claims.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

1.  Service Connection for a Psychiatric Disorder, to Include 
PTSD, Schizoaffective 
Disorder and Bipolar Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In statements presented throughout the duration of the 
appeal, the Veteran has contended that his current 
psychiatric condition is the result of his exposure to 
depleted uranium from driving a truck in the desert and 
hauling goods such as vehicles that had been destroyed with 
depleted uranium contact, chaotic experiences of blackouts at 
night with the gas alarm going off, clouds of smoke and 
everyone shuffling around to find their gas masks, driving 
through "death valley" where he saw and smelled burned and 
charred body parts and his fears that he was going to die.  
In an August 2002 PTSD questionnaire, he provided the name of 
an individual, who had died of a result of this exposure.  In 
an August 2002 lay statement, the Veteran's wife reported 
that after service the Veteran had problems with his sleeping 
habits and was impatient and irritable.  She also noted that 
he became extremely delusional and paranoid and had to be 
hospitalized.  

The Veteran's awards and decorations are devoid of any 
indication of a Combat Infantryman's Badge, a Purple Heart, 
or any other metal which indicates combat service.  In 
particular, his service awards do not reflect any attachments 
of the "V" device, indicating service with valor and 
reflective of combat participation. See generally Army 
Regulation 672-5-1, 40.  The Veteran's DD-Forms 214 however, 
show that he earned, in pertinent part, the Southwest Asia 
Service Medal with two Bronze Service Stars.  

In accordance with the service personnel records, the 
Veteran's military occupational specialty during active 
service was a motor transport operator and does not, by 
itself, reflect that he was exposed to combat, although it 
does corroborate his statements that he was a driver during 
his active service.  The Veteran's DD-Form 215 shows that he 
served in Kuwait from March 15, 1991 to June 19, 1991 and was 
exposed to depleted uranium from May 30, 1991 until June 19, 
1991.  Thus exposure to depleted uranium is verified by the 
Veteran's service records.

To the extent that they may show corroboration of stressors, 
service treatment records do not contain any complaints, 
findings, or treatment of any psychiatric symptoms relative 
to the claimed stressors, however, they do reflect that the 
Veteran reported exposure to chemical and germ warfare.  In a 
June 1991 Southwest Asia Demobilization and Redeployment 
Medical Evaluation, the Veteran reported that he believed he 
was exposed to chemical and germ warfare.  The separation 
examination in June 1991 was absent of any findings of PTSD 
or psychiatric problems.  

Records from the Social Security Administration (SSA) reflect 
that the Veteran was awarded SSA disability benefits for 
affective mood disorders.

VA outpatient treatment reports from July 2002 to February 
2007 and private medical records from December 1994 to 
September 2006, indicate that the Veteran has been variously 
treated for and diagnosed with PTSD, schizoaffective 
disorder, major depression, dysthymia, cyclothymic disorder, 
bipolar disorder, avoidant personality disorder, alcohol 
abuse, paranoid schizophrenia with psychotic features, severe 
social anxiety disorder and schizoaffective disorder, bipolar 
type with PTSD symptoms.  VA outpatient reports reflect 
psychiatric treatment as early as July 2002 for paranoid 
schizophrenia/schizoaffective disorder and PTSD symptoms were 
noted as early as November 2003.  Private medical records 
reflect the Veteran was hospitalized from June 1996 to July 
1996 and in May 2002 for psychiatric disorders including 
major depression, dysthymia, alcohol abuse, cyclothymic 
disorder, bipolar disorder, avoidant personality disorder and 
paranoid schizophrenia.  Private medical records also reflect 
that the Veteran was prescribed psychiatric medication as 
early as December 1994.

In an October 2006 VA examination, the Veteran was diagnosed 
with PTSD and schizoaffective disorder.  The examiner 
concluded that overall, the Veteran met the diagnostic 
criteria for PTSD, according to the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  The examiner 
also noted that as the Veteran was concurrently experiencing 
some psychotic phenomena, he was diagnosed with 
schizoaffective disorder concurrently with his PTSD.  
Finally, the examiner opined that it was clear that the 
Veteran's PTSD was directly related to his service stressors 
and that it was as likely as not that schizoaffective 
disorder was, to a significant extent, an outgrowth of his 
PTSD symptoms.

In a May 2008 VA examination, conducted by two examiners, the 
Veteran was diagnosed with schizoaffective disorder, bipolar 
type.  Although PTSD symptoms were noted, the examiners 
concluded that these were well controlled and the dominant 
mental health problem was schizoaffective disorder, bipolar 
type.  The Veteran did not report any specific in-service 
stressors to the two examiners during this examination.  The 
examiners opined that as there was no strong etiology factor 
for schizoaffective disorders in clinical literature, they 
were unable to find a specific etiology cause of 
schizoaffective disorder.

The Board notes that the October 2006 VA examiner's 
conclusions, stating that the Veteran met the diagnostic 
criteria for a diagnosis of PTSD, the Veteran's PTSD was 
directly related to his in-service stressors and it was as 
likely as not that schizoaffective disorder was an outgrowth 
of his PTSD symptoms, was predicated upon a review of the 
claims file, an examination of the Veteran and the proper 
information regarding the Veteran's verified in-service 
stressor.  The examiner also provided an extensive rationale 
to support his findings.  The Board finds this conclusion is 
consistent with the evidence of record and affords this 
opinion greater weight than the diagnosis made by the May 
2008 VA examiners, in which an opinion regarding the 
relationship of the Veteran's current psychiatric disability 
to his active service was not provided as they found no 
strong etiology factor for schizoaffective disorders in 
clinical literature.  Moreover, the objective medical 
evidence of record demonstrates that the Veteran's diagnosed 
schizoaffective disorder and PTSD appear to have some similar 
manifestations and have been diagnosed concurrently on 
several occasions, thereby further supporting the October 
2006 VA examiner's opinion.  Greater weight may be placed on 
one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

After a careful review of the evidence of record and 
resolving all doubt in favor of the Veteran, the Board finds 
that the preponderance of the evidence supports the Veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD, schizoaffective disorder and bipolar disorder.  
In this regard the Board notes that the Veteran's DD-Form 215 
reflects that he was exposed to depleted uranium from May 30, 
1991 until June 19, 1991 and the October 2006 VA examiner 
opined that Veteran met the diagnostic criteria for a 
diagnosis of PTSD, the Veteran's PTSD was directly related to 
his service stressors and it was as likely as not that 
schizoaffective disorder was an outgrowth of his PTSD 
symptoms.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for a psychiatric disorder, to include 
PTSD, schizoaffective disorder and bipolar disorder, is 
warranted.

2.  Service Connection for Tinnitus  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Veteran contends that tinnitus was incurred during his 
active service.  In an August 2002 statement, the Veteran 
reported having a ringing in his ears.

As noted above, service personnel records reflect that the 
Veteran's military occupational specialty during active 
service was a motor transport operator.  Service personnel 
records also do not reflect any exposure to acoustic trauma.  
Service treatment records do not reflect any findings or 
complaints of tinnitus.  In February 1990, the Veteran was 
issued earplugs.  Likewise, a June 1991 separation 
examination reflects no findings of tinnitus.

VA outpatient treatment reports from July 2002 to February 
2007 and private medical records from December 1994 to 
September 2006, do not reflect any findings or complaints of 
tinnitus.  The Veteran complained of otalgia in an October 
2004 VA outpatient treatment report, however, the ears were 
found to be unremarkable.  

In an October 2006 VA examination, the Veteran reported a 
constant ringing in both ears for many years and that he 
worked around heavy machinery for about six months, 
occasionally wearing protection.  He reported his hearing was 
good.  The Veteran also stated that after his discharge, he 
worked around air compressors as a house painter which were 
significantly loud.  The examiner diagnosed the Veteran with 
tinnitus and opined it was not likely that this was related 
to noise exposure in the service as his exposure was minimal.

After a careful review of the record, the Board concludes 
that entitlement to service connection for tinnitus is not 
warranted.  Tinnitus was not shown in service or for many 
years thereafter.  In this regard, the Board notes that the 
Veteran's service records reflect that while he received 
earplugs, no complaints of tinnitus were reported and no 
evidence of acoustic trauma was shown.  In addition, the 
post-service medical evidence of record reflects no 
complaints of tinnitus for many years following the Veteran's 
active service.  Finally, as the VA examiner opines that the 
Veteran's tinnitus is not related to noise exposure during 
his active service, the preponderance of the evidence is 
against a finding that tinnitus was caused or aggravated by 
his active service.  Therefore, the Veteran's claim for 
service connection for tinnitus is denied.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weight the 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While 
the Board acknowledges the Veteran's contention his current 
tinnitus is related to his military service, his statements 
regarding a relationship between tinnitus and active service 
are statements of causation.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

3.  Service Connection for an Undiagnosed Illness Resulting 
from Service in the Persian Gulf War, to Include Chronic 
Fatigue Syndrome

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness; (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines warrants a presumption of 
service-connection.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology are not considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period are 
considered chronic.  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

The Veteran contends that he undiagnosed illness resulting 
from service in the Persian Gulf War, to include chronic 
fatigue syndrome, was caused by his active service.

As noted above, the Veteran's DD-Form 215 shows that he 
served in Kuwait from March 15, 1991 to June 19, 1991 and was 
exposed to depleted uranium from May 30, 1991 until June 19, 
1991.  Service treatment records do not contain any 
complaints, findings, or treatment of fatigue in service 
however, in a June 1991 Southwest Asia Demobilization and 
Redeployment Medical Evaluation, the Veteran reported that he 
believed he was exposed to chemical and germ warfare.  The 
separation examination was absent of any complaints of 
fatigue or findings of a disability involving symptoms of 
fatigue.  

VA outpatient treatment reports from July 2002 to February 
2007 reflect that the Veteran has been diagnosed with mild 
obstructive sleep apnea and insomnia.  Private medical 
records from December 1994 to September 2006, do not reflect 
any findings of a disability involving symptoms of fatigue.

In an October 2006 VA examination based on Gulf War 
guidelines, the Veteran reported having fatigue that began 
gradually in 1996.  He was diagnosed with hypertension, 
symptomatic bilateral knee pain, and fatigue which was not 
consistent with chronic fatigue syndrome.  The examiner found 
that the Veteran's history was suggestive of sleep apnea and, 
following a sleep study, the Veteran was diagnosed with 
moderate obstructive sleep apnea with oxygen disaturation.  
The examiner then opined that the Veteran did not have any 
signs or symptoms which may be manifestations of an 
undiagnosed illness.  In addition, the examiner explained 
that the Veteran's fatigue was secondary to his depression 
and obstructive sleep apnea.  Finally the examiner opined 
that it was unlikely that the diagnoses of obstructive sleep 
apnea, hypertension and chronic strain on the bilateral knees 
were related to exposure to depleted uranium while in 
service.

After a careful review of the record, the Board finds a 
preponderance of the evidence is against the Veteran's claim 
of service connection for an undiagnosed illness resulting 
from service in the Persian Gulf War, to include chronic 
fatigue syndrome.  The Board finds that the objective medical 
evidence does not reflect a chronic disability manifested by 
chronic fatigue syndrome resulting from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  Rather, the record reflects that, to the extent 
that the symptoms of fatigue have been recognized on medical 
examination, such symptoms have been related as secondary to 
diagnosed conditions, including sleep apnea and depression.  
In fact, the October 2006 VA examiner opined that the Veteran 
did not have any signs or symptoms which may be 
manifestations of an undiagnosed illness, fatigue was 
secondary to depression and obstructive sleep apnea and it 
was unlikely that the diagnoses of obstructive sleep apnea, 
hypertension and chronic strain on the bilateral knees were 
related to exposure to depleted uranium while in service.  
Thus, service connection for an undiagnosed illness resulting 
from service in the Persian Gulf War is not warranted under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The record does not reflect any current disability involving 
fatigue for which the Veteran is able to be service-
connected.  In this regard, the Board notes findings of 
fatigue or a disability involving fatigue was not shown in 
service or for many years thereafter.  Service medical 
records do not reflect any disability involving fatigue or 
complaints of fatigue.  While the post-service objective 
medical evidence of record reflects diagnoses of mild 
obstructive sleep apnea and insomnia, neither of these 
disabilities have been related to the Veteran's active 
service nor treated for years thereafter.  Even assuming that 
the Veteran was first diagnosed symptoms of fatigue in 1996, 
as he reported on October 2006 VA examination, there is no 
indication in the medical record that a disability involving 
symptoms of fatigue was incurred in or aggravated by active 
service, incurred within a year of active service or is 
related to his period of active service in any way.  Thus, 
service connection for an undiagnosed illness resulting from 
service in the Persian Gulf War on a direct basis is not 
warranted.

The Board acknowledges the Veteran's statements that his 
current symptoms of fatigue and chronic fatigue syndrome are 
related to service, however, while lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See Barr v. Nicholson, 21. Vet. App. 303 (2007);  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, schizoaffective disorder and bipolar disorder is 
granted, subject to the provisions governing the award of 
monetary benefits.

Service connection for tinnitus is denied.  

Service connection for an undiagnosed illness resulting from 
service in the Persian Gulf War, to include chronic fatigue 
syndrome, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


